DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed 06/11/2021.
Claims 5 and 10-20 are canceled.
Claims 29-32 are added.
Claims 1-4, 6-9 and 21-32 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/11/2021 has been entered.

Response to Amendment/Arguments
112(a) Lack of Algorithm
The standing rejections are withdrawn by Examiner.

112(b) Relative Term
The standing rejections are withdrawn by Examiner.

103
Applicant contends reference Chapman does not refer to a second party contracting participating device. Further, Applicant contends Chapman is not directed to two parties generating and modifying a contract prior to execution. Examiner respectfully disagrees. First, Chapman does refer to a second party (Fig.4 item 401; paras 53-55). And second, the claims do not require an action from a second party prior to execution.
Applicant further contends Chapman does not disclose a programming code hash and a programming code hash function. Examiner respectfully disagrees as both items are disclosed by Chapman (paras 29, 44-46, 51, 61).
Applicant further contends, in light of the amendments to claim 1, Chapman does not disclose storing both the smart contract hash value and the programming code hash a part of a revision-related transaction. Examiner respectfully disagrees as Chapman discloses both storing the smart contract hash value (Fig.2 item 204; paras 23, 46, 51) and the programming code hash (Fig.4 item 405; paras 29, 61).
Applicant further contends, in light of the amendments to claim 21, that the reference do not disclose "wherein the second party contract participating device is different from the contract-creating computing device." Examiner respectfully disagrees and this claim features is taught by Chapman (Fig.4 item 401; paras 53-55).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 7-9, 26-28, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
Claim 7 recites "receiving … by the party associated with the second party …" without proper antecedent basis. Appropriate correction is needed.
Claim 26 recites "receive … by the second party associated with the second party …" without proper antecedent basis. Appropriate correction is needed.
Claims 8-9 and 27-28 are also rejected as they depend from either claims 7 or 26.


Unclear Scope
Claims 31-32 recites "upon tracking no further revisions of the selected template, generate the programming code hash value”. However, claims 1 and 21, which claims 31-32 depend upon, recite “upon completion of the revisions to the finalized smart contract, generating a programming code hash using the modified programming code as an input to a programming code hash function”. Thus, it is unclear whether “the programming code hash value” is based upon revisions to the selected template, revisions to the finalized smart contract, or both. Therefore, the scope is unclear.
See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 2018/0227116 A1) in view of Rangarajan (US 2019/0220831 A1).

Claims 1 and 21:
Chapman teaches:
accessing [access], by a contract-creating computing device, a smart contract library comprising a plurality of templates of different legal contracts implementable as a smart contract between respective parties in the smart contract, wherein each template of the plurality of templates includes a plurality of sections having different contractual terms and conditions and fillable fields for specific contract terms, wherein each respective section of the plurality of sections includes programming code operable to enforce conformance with specific section-related contractual terms and conditions of the respective section and with any specific contract terms input to a fillable field of the respective section (Fig.2 item 201; paras 18, 30, 35, 43, 49-50)
receiving [receive] a selection of a template of a smart contract from the plurality of templates for implementation as a finalized smart contract (Fig.2 item 201; paras 35)
generating [generate] the finalized smart contract having sections with the specific contract terms and conditions and the programming code operable to evaluate compliance with the specific contract terms (Fig.2 items 202-203; paras 35, 44-45, 50)
generating [generate] a smart contract address for the finalized smart contract using the first user address and a nonce value (paras 29, 45-46, 51)
generating [generate] a smart contract hash value using a value related to the programming code of the finalized smart contract as an input into a hash function (paras 29, 44-46, 51)
storing [store] the smart contract hash value as a transaction in the private blockchain, wherein the transaction is associated with the smart contract hash value and the first user address in the private blockchain (Fig.2 item 204; paras 23, 46, 51)
receiving from a second party contract participating device a revision to the finalized smart contract [receive a revision to the finalized smart contract made by a second party contract participating device, wherein the second party contract participating device is different from the contract-creating computing device] (Fig.4 item 401; paras 53-55)
modifying [modify] programming code of the finalized smart contract based on the received revision to the finalized smart contract (Fig.4 item 404; paras 59-60)
tracking [track] revisions to the finalized smart contract including the modified programming code (Fig.4 item 405; paras 29, 61)
upon completion of the revisions to the finalized smart contract, generating [generate] a programming code hash using the modified programming code as an input to a programming code hash function (Fig.4 item 405; paras 29, 61)
storing [store] in addition to the smart contract hash value the programming code hash as part of a revision-related transaction to the private blockchain, wherein the revision-related transaction is associated with the smart contract address for the finalized smart contract, a second party contract participating device address, and the first user address in the private blockchain (Fig.4 item 405; paras 29, 61)
Chapman does not teach:
obtaining [obtain] a private cryptographic key assigned to a first user of the contract-creating computing device, wherein the private cryptographic key is associated with a public cryptographic key
generating [generate] a first user address associated with the contract-creating computing device in a private blockchain, wherein the first user address is based on the private cryptographic key and is associated with the first user in the private blockchain
Rangarajan teaches:
obtaining [obtain] a private cryptographic key assigned to a first user of the contract-creating computing device, wherein the private cryptographic key is associated with a public cryptographic key (paras 46, 81)
generating [generate] a first user address associated with the contract-creating computing device in a private blockchain, wherein the first user address is based on the private cryptographic key and is associated with the first user in the private blockchain (paras 46, 81)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and non-transitory computer readable medium of Chapman to include obtaining a private cryptographic key assigned to a first user of the contract-creating computing device, wherein the private cryptographic key is associated with a public cryptographic key, and generating a first user address associated with the contract-creating computing device in a private blockchain, wherein the first user address is based on the private cryptographic key and is associated with the first user in the private blockchain, as taught by Rangarajan, because combining prior art elements according to known methods to yield predictable results is obvious (See KSR).

Claims 2 and 22:
Chapman in view of Rangarajan teach all limitations of claims 1 and 21. Chapman also teaches:
revising [revise] one or more sections of a plurality of sections of the selected template, wherein revising includes inputting specific contract terms in the fillable field of the one or more sections of the selected template (Fig.2 item 201; paras 17, 43)
assembling [assemble] all sections of the selected template including the revised one or more sections of the selected template into the finalized smart contract, wherein each section of the plurality of sections of the selected template includes programmable code that implement a compliance scheme to different terms or conditions related to the finalized smart contract (Fig.2 items 202-203; paras 35, 44-45, 50)


Claims 3 and 23: 
Chapman in view of Rangarajan teach all limitations of claims 2 and 22. Chapman also teaches:
prior to assembling all sections of the selected template, receiving [receive] an updated section of the one or more sections from the contract computing device, wherein the updated section includes a revision to the inputted specific contract terms in the fillable field of the updated section or a specific section-related contractual terms (paras 18, 43)
replacing [replace] an identical section of selected template with the updated section for assembling (paras 18, 43)

Claims 4 and 24: 
Chapman in view of Rangarajan teach all limitations of claims 1 and 21. Chapman also teaches:
executing [execute] a portion of the finalized smart contract (Fig.4 item 404; paras 59-60)
Chapman in view of Rangarajan does not teach “wherein the executed portion indicates acceptance of the contractual terms and conditions in the plurality of sections of the selected template”, however such language is being interpreted as nonfunctional descriptive material of the “executed portion”. As such, this language does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claims 6 and 25: 
Chapman in view of Rangarajan teach all limitations of claims 1 and 21. Chapman also teaches:
receiving an indication (paras 18, 30, 35, 43, 49-50)
accessing [access] a data storage containing the selected template identified by the received indication, wherein the selected template includes programming code suitable for implementing the smart contract based on the selected template (paras 18, 30, 35, 43, 49-50)
Chapman in view of Rangarajan does not teach “that the selected template is related to one of: an automobile purchase, an automobile lease, a personal loan, a business loan, a rental agreement, a will, a trust agreement, or an insurance agreement”, however such language is being interpreted as nonfunctional descriptive material of the “indication”. As such, this language does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claims 7 and 26: 
Chapman in view of Rangarajan teach all limitations of claims 1 and 21. Chapman also teaches:
sending [send] a message related to the finalized smart contract for delivery to a contract participating device, wherein the contract participating device is different from the contract-creating computing device (Fig.4 item 402; para 56)
receiving [receive], from the contract participating device, a contract participating hash value indicating a further executed portion was executed by the [second] party associated with the second party contract participating device (Fig.4 item 403; paras 56-58)
storing [store] the contract participating hash value as a subsequent transaction in the private blockchain, wherein the subsequent transaction is associated with the contract participating hash value, a smart contract address in the private blockchain, and the first user address in the private blockchain (Fig.4 items 404-405; paras 23, 59-61)

Claims 8 and 27: 
Chapman in view of Rangarajan teach all limitations of claims 7 and 26. Chapman also teaches:
receiving authentication information from the second party contract participating device (paras 25, 40)
authenticating the second party contract participating device based on the received authentication information (paras 25, 40)
providing access to a secure collaborative environment within a network environment to the second party contract participating device, wherein the secure collaborative environment within the network environment enables collaborative revision of one or more sections of the selected smart contract (paras 25, 40)


Claims 9 and 28:
Chapman in view of Rangarajan teach all limitations of claims 8 and 27. Chapman also teaches:
receive a notification of a revision to the one or more sections of the smart contract within the collaborative environment (para 62)

Claims 29 and 30: 
Chapman in view of Rangarajan teach all limitations of claims 1 and 21. Chapman also teaches:
receiving [receive] an indication of execution of a portion of the smart contract (Fig.4 item 404; paras 59-60)
Chapman in view of Rangarajan does not teach “wherein the executed portion indicates acceptance of the contractual terms and conditions in the plurality of sections of the selected template”, however such language is being interpreted as nonfunctional descriptive material of the “executed portion”. As such, this language does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claims 31 and 32: 
Chapman in view of Rangarajan teach all limitations of claims 1 and 21. Chapman also teaches:
tracking [track] revisions to the selected template of the smart contract (paras 18, 43)
upon tracking no further revisions of the selected template, generating [generate] the programming code hash value (paras 29, 44-46, 51)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng-Shorland (US 2020/0104958 A1): Teaches generating a smart contract from a template and publishing to a private store
Turgman (US 2020/0372505 A1): Teaches smart contract generation and execution system
Turgman (US 2020/0380624 A1): Teaches smart contract template system and method
Pira (US 2020/0402031 A1): Teaches systems and method for generating smart contracts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685